Case 2:20-cv-02690-JTF-atc Document 13 Filed 08/23/21 Page 1 of 1                 PageID 58




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  KEVIN VASHUN HARRINGTON,                       )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:20-cv-02690-JTF-atc
                                                 )
  v.                                             )
                                                 )
  OFFICER WHITE, ET AL.,                         )
                                                 )
         Defendants.                             )
                                                 )


                                        JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed With Prejudice in

accordance with the Order Modifying The Docket, Dismissing The Amended Complaint With

Prejudice, Denying Leave To Amend, Dismissing Case, Certifying An Appeal Would Not Be

Taken in Good Faith, Notifying Plaintiff of Appellate Filing Fee, And Recommending This

Dismissal Be Treated As A Strike Under 28 U.S.C. § 1915(g), which was entered on July 19, 2021.

       IT IS SO ORDERED, this 23rd day of August 2021.

APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

August 23, 2021                                      s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
